Citation Nr: 1040796	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness or as 
secondary to a service-connected heart disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to October 
1981, and from February 1982 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal. 

In May 2010, the Board remanded the claims to provide the Veteran 
with an opportunity for a videoconference hearing before a 
Veterans Law Judge.  The requested hearing was scheduled for July 
26, 2010.  However, the Veteran did not report for that hearing.  
Nor did he provide good cause for his failure to report or 
request that the hearing be rescheduled.  None of the notice 
letters regarding the hearing has been returned as undeliverable 
and the Veteran has since expressed his desire to cancel the 
hearing.  Accordingly, the Veteran's request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2009).

The third issue on appeal was originally phrased as entitlement 
to service connection for asthma (claimed as a lung condition).  
However, in light of the clinical evidence of record showing 
diagnoses of multiple respiratory disorders, the Board has 
rephrased the issue as it appears on the title page of this 
decision.  38 C.F.R. § 3.155(a) (2009); Brokowski v. Shinseki, 23 
Vet. App. 79 (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a respiratory 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.



FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether 
a current left knee disability was caused or aggravated in 
service.

2.  The evidence of record is at least in equipoise as to whether 
a current right knee disability was caused or aggravated in 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2009).  

When no preexisting condition is noted at the time a Veteran is 
examined, accepted, and enters service, the presumption of 
soundness arises and the Veteran is presumed to have been sound 
upon entry.  The presumption of soundness may only be rebutted by 
clear and unmistakable evidence that the Veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) 
(2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
normal progress of the disease.  38 C.F.R. § 3.306 (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.

Service connection for some disorders, including arthritis, will 
be rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran contends that his current bilateral knee disabilities 
had their onset in service, specifically as a result of the 
injuries he sustained while performing training exercises and 
playing sports in the Marine Corps.

A report of the Veteran's July 1977 pre-enlistment examination is 
negative for any complaints or clinical findings of knee 
problems.  Thus, he is presumed to have been sound upon entry.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304 (b) (2009).  

Subsequent service medical reports show that in July 1978 the 
Veteran complained of pain in his lower right extremity and was 
diagnosed with right knee strain.  In December 1988, he sought 
treatment for left knee strain.  Clinical testing at that time 
yielded diagnoses of internal left knee derangement, probable 
flap tear of the medial meniscus, and partial stretch of the 
anterior cruciate ligament (ACL).  On a follow-up consultation in 
January 1989, the Veteran's left knee was pronounced functional.  
However, in February 1990, he was diagnosed with a torn left 
medial meniscus.  While it was noted that surgery was pending, 
none appears to have occurred.  

The Veteran's service medical records thereafter show that in 
April 1995 he was again treated for left knee problems.  Although 
his left knee joint was found to be stable, the service medical 
provider determined that a meniscus injury could not be ruled 
out.  That service medical provider also noted that the Veteran 
had a history of a 1989 left medial meniscus tear, without 
arthroscopy.  An X-ray examination conducted in September 1995 
revealed early degenerative joint disease affecting the knees, 
bilaterally.  Service medical records dated the following month, 
in October 1995, show treatment for left knee patellofemoral 
crepitus.

On his December 1997 separation examination, the Veteran reported 
a history of arthritis and swollen and painful knee joints, 
accompanied by occasional locking.  Clinical findings confirmed 
that the Veteran had bilateral knee arthritis.

The first post-service medical evidence of knee problems is dated 
in March 2008, when the Veteran underwent a VA joints 
examination.  He reported a history of in-service knee injuries 
caused by jumping, rappelling, and marching.  Specifically, the 
Veteran noted that he had been treated nonoperatively in service 
for a left knee meniscus tear.  He stated that his current 
symptoms included bilateral medial and lateral knee pain, which 
he rated as a 3 to 4 on a scale of 1 to 10.  Additionally, the 
Veteran stated that he experienced occasional knee popping, which 
was unaccompanied by pain.  He denied any recent history of 
swelling or locking.  The Veteran indicated that his knee 
symptoms worsened with weather changes and prevented him from 
bending or squatting.  He stated that he relied on knee braces 
for prolonged walking or running and took over-the-counter 
painkillers on a daily basis.  The Veteran denied using any other 
assistive devices or medications to treat his knee symptoms.  He 
also stated that those symptoms did not interfere with his 
ability to perform daily living activities.  

Physical examination did not reveal any significant limitation of 
motion or neurological impairment with respect to either knee.  
Tenderness to palpation was observed at the medial facet of the 
right patella.  However, no similar findings were made with 
respect to the left knee.  X-rays were negative for any 
fractures, dislocations, or bony destructive lesions involving 
either knees.  The joint space was found to be well-maintained, 
bilaterally.  Significantly, however, those X-rays did show mild 
degenerative changes with respect to left patellofemoral joint.

Following the examination, the VA examiner determined that the 
Veteran's left knee was essentially normal and diagnosed him with 
chondromalacia of the right patella.  Significantly, however, the 
VA examiner did not address the X-ray findings of degenerative 
changes at the left patellofemoral joint.  Nor did that examiner 
indicate that the assessment was based on a review of the claims 
folder.  No opinion was rendered with respect to whether any 
current knee problem was related to any aspect of the Veteran's 
military service.

Subsequent VA medical records dated in April 2008 show complaints 
of chronic bilateral knee pain, which the Veteran stated began in 
the 1980s and progressively worsened since that time.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2008 VA examiner's finding that 
the Veteran did not have a current left knee disability is of 
limited probative value as that opinion is inconsistent with 
contemporaneous X-ray findings of degenerative changes at the 
left patellofemoral joint.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder and 
the Veteran's history, and the thoroughness and detail of the 
opinion).  While that VA examiner did find evidence of a current 
right knee disability, the examiner did not provide a medical 
nexus opinion concerning a relationship between that disability 
and the Veteran's service.  Thus, that examination is inadequate 
for purposes of determining whether any knee disability was 
caused or aggravated during the Veteran's periods of active duty.  
Moreover, there is no indication that that VA examiner based his 
findings on a review of the Veteran's service medical records or 
other pertinent evidence in the claims folder.  To ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2009). 

After a careful review of the pertinent evidence of record, the 
Board finds that the Veteran's service and post-service medical 
records demonstrate that he has current bilateral knee 
disabilities that their onset in service.  

The Veteran's service medical records show extensive treatment 
for bilateral knee problems and include diagnoses of right knee 
strain, a partially stretched left ACL, a left medial meniscus 
tear, left patellofemoral crepitus, and degenerative changes 
affecting the knee joints, bilaterally.  Moreover, the Board 
considers it significant that the Veteran was noted on separation 
to have bilateral knee arthritis, which was accompanied by 
swelling, locking, and related joint problems.  Furthermore, the 
Veteran's March 2008 VA joints examination yielded a diagnosis of 
chondromalacia of the right patella, while contemporaneous X-rays 
revealed persistent degenerative changes affecting the left knee 
joint.  

Notwithstanding the distinct in-service and post- service 
diagnoses, the Board finds that the documented presence of 
degenerative knee changes in service and 10 years later 
constitutes evidence of chronic bilateral knee disabilities that 
manifested both during and after service.  38 C.F.R. § 3.303(b) 
(2009).  No medical opinion as to etiology is necessary to grant 
service connection where a chronic disease is shown in service 
and the same chronic disease manifests at a later date.  Groves 
v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a 
probative medical opinion relating the Veteran's current knee 
problems to his military service, the Board finds that the 
evidence supports the claims for service connection.

In addition, the Board finds that the Veteran is competent, as a 
lay person, to report that he has experienced chronic bilateral 
knee symptoms, of which he has personal knowledge, since the 
1980s, and his statements in that regard are considered credible.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the 
Veteran's reports constitute competent and credible evidence of a 
continuity of symptomatology, which weighs in favor of his 
claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise.  Resolving all reasonable doubt remaining in favor of 
the Veteran, the Board finds that service connection for left and 
right knee disabilities is warranted.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for a respiratory disability.

The Veteran contends that his breathing problems were caused or 
aggravated during his service in the Southwest Asia Theater of 
operations during the first Persian Gulf War.  He also asserts 
that, since leaving the military, he has experienced numerous 
episodes of respiratory and heart problems. 

The Veteran's July 1977 pre-enlistment examination noted a 
history of childhood asthma.  That condition was not considered 
disabling and he was found to be fit for basic training and 
active service.  Nevertheless, because asthma was noted upon 
entry into service, the Board finds that condition existed prior 
to service.  Accordingly, in assessing the merits of the 
Veteran's claim, the Board must consider whether his asthma was 
permanently aggravated in service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. §  3.304(b) (2009).

The Veteran's service medical records are negative for any 
specific complaints or clinical findings of asthma.  However, 
those records show that the Veteran was treated for bronchitis in 
September 1978, December 1978, and June 1985.  Additionally, the 
Veteran was diagnosed with and treated for reactive airway 
disease and pneumonia pseudomonas, with chronic sputum.  He also 
sought intermittent treatment for sinusitis, rhinitis, and hay 
fever.  

The Veteran reported a history of asthma, sinusitis, rhinitis, 
and seasonal allergies at his December 1997 separation 
examination.  However, no clinical findings of respiratory 
disorders were made at that time.

The record thereafter shows that the Veteran was afforded a March 
2008 VA examination in which he reported developing a lung 
condition during the first Gulf War.  He stated that since that 
time he had experienced periodic upper respiratory infections and 
bouts of coughing.  However, the Veteran acknowledged that he had 
not sought treatment for any respiratory disorders after leaving 
the military.  While the Veteran's comments were noted in the 
March 2008 VA examination report, no clinical findings were made 
with respect to any respiratory disorder.  The Veteran underwent 
a second VA examination in April 2008 in which he complained of 
periodic shortness of breath on exertion.  Chest X-rays and 
pulmonary function tests did not reveal any abnormalities and no 
respiratory disorders were diagnosed.  Significantly, neither the 
March 2008 nor the April 2008 VA examiner appears to have 
addressed the pertinent evidence in the Veteran's claims folder, 
including his subjective complaints of respiratory problems and 
the clinical evidence of asthma that preexisted service and the 
in-service diagnoses of bronchitis, reactive airway disease, 
pneumonia pseudomonas with chronic sputum, sinusitis, rhinitis, 
and seasonal allergies.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in- service 
injuries for purposes of obtaining VA examination).

The Board acknowledges that the evidence of record does not 
reflect any post-service diagnoses of respiratory disorders.  
Nevertheless, the Board observes that the Veteran is competent to 
testify as to a continuity of symptoms, such as coughing and 
shortness of breath, which are capable of lay observation.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In light of 
that lay evidence, and the service medical records showing that 
the Veteran had asthma that preexisted service and was treated 
for numerous other respiratory disorders in service, it remains 
unclear to the Board whether any current respiratory disability 
was caused or aggravated in service.  Moreover, while cognizant 
that the Veteran was previously afforded VA examinations in March 
2008 and April 2008, the Board finds that those prior 
examinations are inadequate for rating purposes because the 
examiners did not reconcile their findings with the Veteran's lay 
statements or review his prior medical history which did document 
respiratory findings.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); 38 C.F.R. § 4.1 (2009).

Accordingly, the Board finds an additional VA examination and 
etiological opinion, supported by a complete review of the claims 
folder, is needed in order to fully and fairly assess the merits 
of the Veteran's claim.  That VA examination should specifically 
address whether any current asthma was permanently worsened 
during the Veteran's periods of active duty and whether any other 
current respiratory disability was caused or aggravated in 
service.

In addition, the Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence of 
record as part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
The evidence of record suggests that the Veteran's respiratory 
problems may be related to a heart disability (status post viral 
pericarditis) for which service connection has been established.  
Accordingly, the Board finds that, on remand, the VA examiner 
should address whether the Veteran has any current respiratory 
disability that was caused or aggravated by his service-connected 
status post viral pericarditis, or is otherwise related to 
service.

Moreover, in view of the Veteran's assertions that his 
respiratory problems are related to his service in the Southwest 
Asia theater of operations during the first Persian Gulf War, the 
Board is required to consider whether service connection may be 
warranted under 38 C.F.R. § 3.317 (2009).  Under that provision, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1) (2009).  

There are three types of qualifying chronic disabilities:  (1) an 
undiagnosed illness; (2) a medically unexplained chronic multi 
symptom illness; and (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A 1117(d) 
warrants a presumption of service connection.  38 C.F.R. § 3.317 
(2009).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.117 (2009).  Lay persons are 
competent to report objective signs of illness.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(5) (2009); 
Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2009).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2009).

As the Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War and it remains unclear to the Board 
whether his respiratory problems may be considered manifestations 
of an undiagnosed illness or a chronic multi symptom illness, the 
Board finds that, on remand, he should be afforded a VA 
examination with respect to that claims that comports with Gulf 
War guidelines.  38 C.F.R. § 3.159(c)(4) (2009).   

Finally, the reflects that no VA medical records dated after the 
Veteran's April 2008 VA pulmonary examination have been 
associated with his claims folder.  The Veteran indicated in a 
January 2009 written statement that he was continuing to 
experience respiratory problems.  Because it appears that there 
may be outstanding VA medical records dated after April 2008 that 
may contain information pertinent to the Veteran's claim, and 
because that claim is being remanded on other grounds, the Board 
finds that efforts to obtain any outstanding VA records should be 
made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested. 

1.  Obtain and associate with the claims folder 
all records from the VA Medical Center in 
Memphis, Tennessee, dated since April 2008.  

2.  After the above development has been 
completed, schedule the Veteran for a Gulf War 
examination with regard to his claim for service 
connection for a respiratory disability.  Current 
VA Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in detail.  
The examiner should review the claims folder and 
should note that review in the report.  The 
rationale for all opinions should be explained.  
The examiner should reconcile the findings with 
all pertinent lay and clinical evidence, 
including the Veteran's service medical records 
showing a pre-service history of asthma and in-
service diagnoses of and treatment for 
bronchitis, reactive airway disease, pneumonia 
pseudomonas with chronic sputum, sinusitis, 
rhinitis, and hay fever.  Additionally, the VA 
examiner should consider the Veteran's lay 
statements asserting a nexus between his service-
connected heart disability (status post viral 
pericarditis) and his respiratory problems.  The 
VA examiner should also address the Veteran's 
reports of a continuity of respiratory symptom 
since service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (examination was inadequate where 
examiner did not comment on the Veteran's report 
of in-service injury and relied on lack of 
evidence in service medical records to provide a 
negative opinion).  Specifically, the VA 
examiner's opinion should address the following:

a)  State whether the Veteran's current 
respiratory symptoms are attributable to a 
known clinical diagnosis, or whether those 
problems are manifestations of an 
undiagnosed illness.  

b)  If any respiratory problem is 
determined to be attributable to asthma, 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the asthma was aggravated or 
permanently worsened beyond its natural 
progression by any aspect of the Veteran's 
active service or by his service-connected 
heart disability (status post viral 
pericarditis).

c)  If any respiratory problem is 
determined to be attributable to a known 
clinical diagnosis other than asthma, 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the disability was incurred in or 
aggravated by the Veteran's active service 
or first manifested during his service.

d)  If any diagnosed respiratory 
disability other than asthma was not 
caused or aggravated by service, state 
whether it is as likely as not (50 percent 
probability or greater) that the 
disability is due to or aggravated 
(permanently increased in severity beyond 
the natural course of the condition) by 
the Veteran's service-connected heart 
disability (status post viral 
pericarditis).

3.  Then, readjudicate the claim on appeal.  If 
the decision remains adverse to the appellant, 
issue a supplemental statement of the case and 
allow the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


